Honorable Hugh C. Yantis, Jr.            Opinion NO. M-723
Executive Director
Texas Water Quality Board                Re:   Contract Between
1108 Lavaca Street                             Texas Water
Austin, Texas 78701                            Quality Board and
                                               Gulf Coast Waste
Dear Mr. Yantis:                               Disposal Authority

     You have recently asked an opinion of this office
concerning payment of appropriations authorized by the
Legislature under Acts of the 61st Legislature, Second
Called Session, 1969, chapter 50, page 861. Your specific
request rephrased is:

          Whether the Texas Water Quality
          Board may make a lump sum pay-
          ment now to the Gulf Coast Waste
          Disposal Authority of the remain-
          ing portion of the $lOO,OOO.OO
          appropriated to the Board for
          the 1971 fiscal year.

      The Gulf Coast Waste Disposal Authority was created
for the purpose of ".. .developing and effectuating for
Chambers, Galveston and Harris Counties a regional water
quality management program including provision of waste
disposal systems and regulation of disposal of wastes."
 (Acts 61st Leg., 1969, ch. 409, p. 1336, codified by
Vernon as Art. 7621d-2, V.C.S., Sec. 1.01). The Authority
was created ' ...pursuant to Article XVI, Section 59, of
the Texas Constitution, ...which shall be a governmental
agency and body politic and corporate of the State of
Texas..." Art. 7621d-2, Sec. 2.01, V.C.S.    In a review of
the entire act, the Authority appears to have general in-
dependent powers subject to supervision by the Water
Quality Board in the instances therein stated.

     Section 3.24, of the Act   (Art. 7621d-2, V.C.S.) reads
as follows:

          "The authority may enter into
          cooperative agreements with
          other local governments, state
          agencies, or agencies of the
          United States of America




                                -3497-
                                                     .      .




Hon. Hugh C. Yantis, Jr. (page 2)        (M-723)



         (1) to perform water quality
         and waste disposal management
         inspection, and enforcement
         functions and give technical
         aid and education services to
         any entity that is a party to
         the agreement; and
         (2) to transfer money or prop-
         erty to any entity that is a
         party to the cooperative agree-
         ment for the purpose of water
         quality and waste disposal
         management, inspection, enforce-
         me,   and technical aid and
         education."   (Emphasis added)

This above authorization is likewise granted to the Water
Quality Board in the same language (Art. 7621d-1, Sec.
5.05, V.C.S.). We note that there are no restrictions in
either Act to limit the amount of money or property or
the manner in which it may be transferred in the fulfill-
ment of contracts.

     The general appropriations bill for the 1970-1971
biennium makes the following appropriation to the Texas
Water Quality Board (Art. III, p. 161, item 19):

          "19. Contracting with the Gulf
          Coast Waste Disposal Authority
          to carry out a water quality
          management and waste disposal
          control program within the area
          of the Authority, as author-
          ized under the Gulf Coast Waste
          Disposal Authority Act
      For the Years Ending
          August 31, 1970        August 31, 1971

          100,000                   100,000"

We note that there are no restrictions imposed to limit
the manner or amount in which the appropriations are to
be paid. Acts 61st Leg., 2nd C.S., 1969, ch. 50 p. 861.
Our opinion is that the contract between the Texas Water
Quality Board and the Gulf Coast Waste Disposal Authority



                             -3498-
   I    .




Hon. Hugh C. Yantis, Jr. (page 3)        (M-723)



was authorized by the Legislature under the laws stated
above.

     We consider now the provisions of the contract it-
self. The purpose is stated substantially as stated in
the enabling act, "to carry out a water quality manage-
ment and waste control program..." by the Authority
as set out in paragraphs I and II of the contract.  In
paragraphs IB and IC it is stated:

            "B . The Board covenants and agrees
            to pay and transfer to the Authority
            the sum of One Hundred Thousand and
            No/100 Dollars ($lOO,OOO.OO), effect-
            ive upon the execution of this agree-
            ment, and further covenants and




The optional features of   the contract provide:

            "C. If the transfers as described
            in Subparagraph B, above, cannot be
            accomplished for any reason, then
            the Board agrees and covenants to
            pay the Authority for the expenses
            incurred in carrying out this pro-
            gram, determined in accordance with
            standard engineering and accounting
            procedures, including without limi-
            tation operating and overhead ex-
            penses. These payments shall not
            exceed $lOO,OOO.OO for the expenses
            incurred during the State fiscal
            year ending August 31, 1970, and
            $lOO,OOO.OO for the expenses incur-
            red during the State fiscal year
            ending August 31, 1971. Payments
            will be made to the Authority as
            the expenses are incurred on the
            basis of vouchers submitted period-
            ically to the Board by the Authority


                               -3499-
                                                           .   1




Hon. Hugh C. Yantis, Jr. (page 4)        (M-723)



          and approved by the Executive
          Director of the Board or his desig-
          nated representative."

The other terms of the contract are in accordance with
the provisions of Article 7621d-2 and with the purposes
of the Water Quality Board as set forth in Article 7621d-1.

     Other terms in the statutes creating the Authority
provide for maintaining bank accounts, authorizing bonds,
taxes, loans, accepting grants, and charging fees, and
requiring the state auditor to audit annually the
Authority's books and accounts in a manner enabling him
to report to the Legislature.

     In view of the foregoing, it is our opinion that the
Texas Water Quality Board may make a lump sum payment
now to the Gulf Coast Waste Disposal Authority of the re-
maining portion of the $lOO,OOO.OO appropriated to the
Board for the fiscal year ending August 31, 1971.


                     SUMMARY

               The Texas Water Quality Board
          is authorized to make a lump sum
          payment now to the Gulf Coast Waste
          Disposal Authority of the remain-
          ing portion of the $lOO,OOO.OO
          appropriated to the Boa/rd for the
          fiscal year ending Ayu$t   31, 1971.




                                        General of Texas




                               -3500-
Hon. Hugh C. Yantis, Jr. (page 5)     (M-723)



Prepared by Roland Allen
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

Kerns Taylor, Chairman
W. E. Allen, Co-Chairman

John Banks
Jim Swearingen
Roland Dan Green III
James Mabry

MEADE F. GRIFFIN
Staff Legal Assistant

ALFRED WALKER
Executive Assistant

NOLA WHITE
First Assistant




                             -3501-